Case 21-10849-CSS   Doc 38-13   Filed 07/08/21   Page 1 of 15




EXHIBIT M
        Declaration of Matthew Parrott
FILED: NEW YORK COUNTY CLERK 12/10/2020 02:10 PM                               INDEX NO. 850083/2020
NYSCEF DOC. NO. 263 Case 21-10849-CSS   Doc 38-13   Filed 07/08/21   PageRECEIVED
                                                                          2 of 15 NYSCEF: 12/10/2020




                                            1 of 14
FILED: NEW YORK COUNTY CLERK 12/10/2020 02:10 PM                               INDEX NO. 850083/2020
NYSCEF DOC. NO. 263 Case 21-10849-CSS   Doc 38-13   Filed 07/08/21   PageRECEIVED
                                                                          3 of 15 NYSCEF: 12/10/2020




                                            2 of 14
FILED: NEW YORK COUNTY CLERK 12/10/2020 02:10 PM                               INDEX NO. 850083/2020
NYSCEF DOC. NO. 263 Case 21-10849-CSS   Doc 38-13   Filed 07/08/21   PageRECEIVED
                                                                          4 of 15 NYSCEF: 12/10/2020




                                            3 of 14
FILED: NEW YORK COUNTY CLERK 12/10/2020 02:10 PM                               INDEX NO. 850083/2020
NYSCEF DOC. NO. 263 Case 21-10849-CSS   Doc 38-13   Filed 07/08/21   PageRECEIVED
                                                                          5 of 15 NYSCEF: 12/10/2020




                                            4 of 14
FILED: NEW YORK COUNTY CLERK 12/10/2020 02:10 PM                               INDEX NO. 850083/2020
NYSCEF DOC. NO. 263 Case 21-10849-CSS   Doc 38-13   Filed 07/08/21   PageRECEIVED
                                                                          6 of 15 NYSCEF: 12/10/2020




                                            5 of 14
FILED: NEW YORK COUNTY CLERK 12/10/2020 02:10 PM                               INDEX NO. 850083/2020
NYSCEF DOC. NO. 263 Case 21-10849-CSS   Doc 38-13   Filed 07/08/21   PageRECEIVED
                                                                          7 of 15 NYSCEF: 12/10/2020




                                            6 of 14
FILED: NEW YORK COUNTY CLERK 12/10/2020 02:10 PM                               INDEX NO. 850083/2020
NYSCEF DOC. NO. 263 Case 21-10849-CSS   Doc 38-13   Filed 07/08/21   PageRECEIVED
                                                                          8 of 15 NYSCEF: 12/10/2020




                                            7 of 14
FILED: NEW YORK COUNTY CLERK 12/10/2020 02:10 PM                               INDEX NO. 850083/2020
NYSCEF DOC. NO. 263 Case 21-10849-CSS   Doc 38-13   Filed 07/08/21   PageRECEIVED
                                                                          9 of 15 NYSCEF: 12/10/2020




                                            8 of 14
FILED: NEW YORK COUNTY CLERK 12/10/2020 02:10 PM                               INDEX NO. 850083/2020
NYSCEF DOC. NO. 263 Case 21-10849-CSS   Doc 38-13   Filed 07/08/21   Page RECEIVED
                                                                          10 of 15 NYSCEF: 12/10/2020




                                             9 of 14
FILED: NEW YORK COUNTY CLERK 12/10/2020 02:10 PM                               INDEX NO. 850083/2020
NYSCEF DOC. NO. 263 Case 21-10849-CSS   Doc 38-13   Filed 07/08/21   Page RECEIVED
                                                                          11 of 15 NYSCEF: 12/10/2020




                                            10 of 14
FILED: NEW YORK COUNTY CLERK 12/10/2020 02:10 PM                               INDEX NO. 850083/2020
NYSCEF DOC. NO. 263 Case 21-10849-CSS   Doc 38-13   Filed 07/08/21   Page RECEIVED
                                                                          12 of 15 NYSCEF: 12/10/2020




                                            11 of 14
FILED: NEW YORK COUNTY CLERK 12/10/2020 02:10 PM                               INDEX NO. 850083/2020
NYSCEF DOC. NO. 263 Case 21-10849-CSS   Doc 38-13   Filed 07/08/21   Page RECEIVED
                                                                          13 of 15 NYSCEF: 12/10/2020




                                            12 of 14
FILED: NEW YORK COUNTY CLERK 12/10/2020 02:10 PM                               INDEX NO. 850083/2020
NYSCEF DOC. NO. 263 Case 21-10849-CSS   Doc 38-13   Filed 07/08/21   Page RECEIVED
                                                                          14 of 15 NYSCEF: 12/10/2020




                                            13 of 14
FILED: NEW YORK COUNTY CLERK 12/10/2020 02:10 PM                               INDEX NO. 850083/2020
NYSCEF DOC. NO. 263 Case 21-10849-CSS   Doc 38-13   Filed 07/08/21   Page RECEIVED
                                                                          15 of 15 NYSCEF: 12/10/2020




                                            14 of 14
